DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				      Response to Arguments 
2.     Applicant’s arguments filed 4-25-22 have been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 1-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Couleaud et a., US 2015/0245078 in view of Brady et al., US 2005/0278753.
        Regarding claim 1, Couleaud teaches of a cabin network system for an onboard entertainment system of an aircraft cabin (See [0030] in-flight entertainment of an aircraft), the system comprising: at least one node having an internal CPU (See [0033] smart wireless access points/nodes where each has a processor), wireless antenna (See [0033] and [0079] wireless communication and antenna in each access point), Ethernet switch (See [0033], [0044], [0058], [0065], and [0071] Ethernet of each access point) and file storage (See [0033] mass storage of access point); and an A I/O connected with respect to the at least one node (See Figs.1,5-6, [0091] the access point can receive and store content/input and provide output to the seat display devices), the AI/O further connected to all aircraft bus systems including, discretes, and PA pause (See Fig.5, 544 discrete signals interface; [0095] discrete signals including public announcements/PA being relayed, wherein the relay reads on a pause. It should be noted that a PA pause is not clearly defined and therefore the relay/delay of the announcement to the passenger reads on a PA pause).
      Couleaud is silent with respect to the aircraft systems further including GPS, aircraft telemetry, and flight phase. 
       However, in the same field of endeavor, Brady teaches of the aircraft systems further including GPS, aircraft telemetry, and flight phase (See [0056]-[0058] which discloses of GPS system triggers, state of the aircraft such as takeoff, landing etc/flight phase, and of telemetry data such as speed and altitude).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Couleaud to have incorporated the teachings of Brady for the mere benefit of being able to provide the passengers with more in-depth information.
       Regarding claim 2, the combination teaches the cabin network system of claim 1 further comprising: a content loader connected with respect to the at least one node for providing content to the at least one node (See Couleaud, [0091] content loader to receive and store content to the access point). 
      Regarding claim 3, the combination teaches the cabin network system of claim 1 comprising two or more nodes wherein the A I/O is connected with respect to only a first node (See Couleaud, [0058] which discloses an input output of receiving content from the loader into one of the access points to relay content to the other access points).
       Regarding claim 4, the combination teaches the cabin network system of claim 3 wherein each of the two or more nodes include redundant systems and content (See Couleaud, [0058] which discloses the access point relaying the content items to the other access points thereby being redundant in content). 
      Regarding claim 5, the combination teaches the cabin network system of claim 1 comprising three or more nodes (See Couleaud, Fig.1 and [0033]). 
      Regarding claim 6, the combination teaches the at least one node of claim 1 further comprising a first power supply and a second power supply (See Couleaud, [0063], the access point can be powered by one or more power supplies). 
       Regarding claim 7, the combination teaches the at least one node of claim 1 wherein the at least one node comprises two output signals (See Couleaud, Fig.1, [0032]-[0036] and [0058] which discloses two output signals consisting of at least an output to passenger electronic device, seat displays, and other access points) and input discrete signals (See Couleaud, Fig.5, 544 and [0095] which discloses of discrete input signals of at least aircraft control signals and PA audio; power input, and of network inputs of usb and Ethernet input connections) and of discrete signals comprising of at least six signals (See Brady, Fig.2a; [0030]-[0034] which discloses of the management terminal for inputting PA audio/announcements, checking food/drink orders, starting audio/video content, aircraft/crew control signals, call systems, climate adjustment, passenger requests, passenger flight information which all consists of at least six additional control signals).
        Regarding claim 8, the combination teaches the at least one node of claim 1 comprising a unitized housing having external connector interfaces compliant with standard aircraft bus connectors (See Couleaud, Fig.5 and [0051], [0058] and [0089]-[0096] which discloses and illustrates the housing of the access points having external connection interfaces which can be wired such as Ethernet and/or usb port connections). 
       Regarding claim 10, the combination teaches of a method for operating a cabin network system for an onboard entertainment system of an aircraft cabin (See Couleaud, [0030] in-flight entertainment of an aircraft), the method comprising: providing two or more nodes throughout the aircraft cabin (See Couleaud, Fig.1, [0033] smart wireless access points/nodes where each has a processor), each node having an internal CPU (See Couleaud, [0033]), wireless antenna (See Couleaud, [0033] and [0079]), Ethernet switch (See Couleaud, [0033], [0044], [0058], [0065], and [0071]) and file storage (See Couleaud, [0033]); connecting an A I/O with respect to the at least two nodes (See Couleaud, [0091]); and distributing content throughout the aircraft cabin using the two or more nodes (See Couleaud, Fig.1 and [0091]). 
       Regarding claim 11, the combination teaches the method of claim 10 further comprising: connecting a content loader with respect to the at least two nodes for providing content to the at least two nodes (See Couleaud, [0044] and [0091]).
        Regarding claim 12, the combination teaches the method of claim 10 further comprising connecting the A I/O with respect to only a first node of the two or more nodes (See Couleaud, [0058] which discloses an input output of receiving content from the loader into one of the access points to relay content to the other access points). 

5.      Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Couleaud et a., US 2015/0245078, in view of Brady et al., US 2005/0278753, and in view of Remmert, US 6,735,450.
          Regarding claim 9, the combination of Couleaud and Brady teaches at least one node of claim 1.
          The combination is silent with respect to further comprising two external cooling fans. 
          However, in the same field of endeavor, Remmert teaches of comprising two external cooling fans (See Fig.8 and Fig.8, 100 and col.11 lines 1-35).
          It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Couleaud and Brady to have incorporated the teachings of Remmert for the mere benefit of ensuring the nodes/access points are adequately temperature controlled to prevent overheating.

6.      Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Couleaud et a., US 2015/0245078, in view of Brady et al., US 2005/0278753, and in view of Kanarellis et al., US 2020/0235607.
        Regarding claim 13, the combination of Couleaud and Brady teaches the method of claim 10 further comprising: providing a first power supply for each node of the least two nodes and a second power supply for each node (See Couleaud, Fig.5, 530 and 542; [0063])
        Couleaud is silent with respect to the power supply providing a bypass of the Ethernet switch.
        However, in the same field of endeavor, Kanarellis teaches of the power supply providing a bypass of the Ethernet switch (See [0201] bypassing power source to access a battery backup source to provide power over Ethernet).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Couleaud and Brady to have incorporated the teachings of Kanarellis for the mere benefit of preserving power for use of the Ethernet switch.
Conclusion
7.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov